Citation Nr: 0213465	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  02-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right shin splint.  

2.  Entitlement to service connection for left shin splint, 
also claimed as left tibia pain.  

3.  Entitlement to service connection for arthritis of the 
right foot.  

4.  Entitlement to service connection for arthritis of the 
left foot.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January to April 
1991 and from April to August 1995.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


REMAND

In an undated statement received by the Board in September 
2002, the veteran requested a Travel Board hearing.  Under 
these circumstances, the requested hearing must be scheduled.  
38 C.F.R. § 20.700(a) (2001).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the claim 
is in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




